ORDER
Petitioner seeks a writ of certiorari from this Court to review the decision of the Court of Appeals in Benya v. Gamble, 321 S. E. (2d) 57 (S. C. App. 1984). The petition is granted.
The Appendix shall be docketed as the Transcript of Record as of the date of this order. Petitioner shall file eight additional copies of the Appendix by the deadline for filing *367the petitioner’s brief. The materials in the Appendix are not required to be certified copies. The parties are directed to file briefs in accordance with Supreme Court Rule 8, except only-one original brief and nine copies shall be required. This matter shall proceed in conformity with the Court’s rules.